NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                          2009-7058


                                 PEDRO P. DEL ROSARIO,

                                                             Claimant-Appellant,

                                              v.

                      ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


       Mark R. Lippman, The Veteran Law Group, of La Jolla, California, argued for claimant-
appellant.

       Martin F. Hockey, Jr., Assistant Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-appellee.
With him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Todd M. Hughes, Deputy Director. Of counsel on the brief were David J.
Barrans, Deputy Assistant General Counsel, and Y. Ken Lee, Attorney, Office of the General
Counsel, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                           NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2009-7058

                                 PEDRO P. DEL ROSARIO,

                                                       Claimant-Appellant,

                                               v.

                      ERIC K. SHINSEKI, Secretary of Veterans Affairs

                                                       Respondent-Appellee.


                                     Judgment

ON APPEAL from the         United States Court of Appeals for Veterans Claims

in CASE NO(S).             06-1596

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER, Circuit Judge, and FOLSOM*, District
Judge).

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT




DATED March 2, 2010                          /s/ Jan Horbaly
                                            Jan Horbaly, Clerk




* TheHonorable David Folsom, Chief District Judge, of the Eastern District of Texas, sitting
by designation.